Citation Nr: 1433838	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  13-10 119	)	DATE
	)
	)


THE ISSUE

Whether a January 2008 decision of the Board of Veterans' Appeals that denied service connection for posttraumatic stress disorder (PTSD) should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issues of entitlement to an initial rating in excess of 50 percent for PTSD, entitlement to an effective date prior to October 15, 2010, for the grant of a total disability rating due to individual unemployability based on service-connected disabilities (TDIU), and entitlement to an effective date prior to August 5, 2009 for the grant of service connection for PTSD are addressed in a separate Board decision.)


REPRESENTATION

Moving party represented by:  Winona W. Zimberlin, Attorney at Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The moving party in this case is a Veteran who served on active duty from March 1970 to October 1972.

In January 2008 decision, the Board of Veterans' Appeals (Board) denied service connection for PTSD.  The moving party has moved the Board to revise this decision on the basis that the decision was clearly and unmistakably erroneous.


FINDINGS OF FACT

1.  In a January 2008 decision, the Board denied service connection for PTSD.  

2.  The correct facts as they were known at the time of the January 2008 decision were before the Board, and the statutory or regulatory provisions extant at that time were correctly applied.

3.  The Board's January 2008 decision denying entitlement to service connection for PTSD was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The criteria for the revision of the Board's January 2008 decision that denied service connection for PTSD on the grounds of CUE have not been met.  38 U.S.C.A. 
§ 7111 ( West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, the notification and duty to assist provisions of the VCAA are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet.App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  For Board decisions issued on or after July 21, 1992, a special rule provides for the inclusion of relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on clear and unmistakable error may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  All final Board decisions are subject to revision except:  (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Unless otherwise specified, the term "issue" means a matter upon which the Board made a final decision.  As used in the preceding sentence, a "final decision" is one which was appealable under Chapter 72 of title 38, United States Code, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401.  Only final decisions of the Board are subject to appeal to the Court.  38 U.S.C.A. § 7266.

The general requirements for filing a motion for CUE includes the name of the veteran, the applicable VA file number, the date of the Board decision to which the motion relates, and the issue or issues to which the motion pertains.  38 C.F.R. § 20.1404(a).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

In addition to the general requirements for filing a motion for revision of a decision based on clear and unmistakable error as noted above, there are also specific requirements for making allegations of clear and unmistakable error that are set forth under 38 C.F.R. § 20.1404(b).  Such requirements include that the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

At the time of the January 2008 decision, relevant laws and regulations with respect to the award of service connection were essentially unchanged from those in effect at present.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Nevertheless, the Board must apply the law and regulations in effect at the time of the prior decision, which do not include such amended regulations.    

Rather, at the time of the January 2008 Board decision, service connection for PTSD required medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  With regard to the question of whether the veteran engaged in combat, the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).  

Pertinent evidence before the Board at the time of its January 2008 decision included the following: service treatment and personnel records, an August 2006 response from the U.S. Armed Services Center for Unit Records Research (CURR), VA treatment records, July 2005 RO hearing testimony, Social Security Administration (SSA) records received in September 2004, and an October 2006 VA examination report.  

In its January 2008 decision, the Board reopened the Veteran's claim for service connection for PTSD based on the receipt of new and material evidence, including verification of an in-service stressor.  The Board then addressed the issue on merits.  In this regard, the Board considered the Veteran's service treatment records, which did show that he had been diagnosed with situational anxiety in May 1971 and June 1972.  However, his examination prior to discharge showed that he was found to be psychiatrically normal.  

The Board also observed that numerous VA treatment records showed treatment and hospitalizations for PTSD dating back to 1999.  However, the Board found that the diagnoses were rendered without review of claims folders and service records, and were primarily based on the Veteran's reported history.  Moreover, a September 2000 evaluation also did not support a diagnosis of PTSD.  Importantly, the Board found that the October 2006 VA examiner, after reviewing the claims folders and examining the Veteran, determined that the Veteran did not meet the criteria for PTSD as he was unable to provide a history of symptoms that convincingly related to this reported military exposure.  The examiner also noted that one of the Veteran's stressors had been verified, but despite repeated questioning, the Veteran failed to report this event.  The Board found that the October 2006 VA examination report to be more probative than the remaining medical evidence of record.  The Board applied the applicable criteria for PTSD; however, it determined that, as the Veteran did not meet the diagnostic criteria for PTSD, his claim must be denied.  

Therefore, in the January 2008 decision, the Board evaluated the probative value of the VA treatment records, but discounted it in light of the October 2006 VA examiner's opinion.  In this regard, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  A disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra.  Additionally, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Based on the evidence at the time of the January 2008 decision, the Board properly evaluated such evidence.  As such, there was no CUE.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). Wilson v. West, 11 Vet. App. 383, 386 (1998)(a determination that there is CUE must be based on the record and law that existed at the time of the prior adjudication in question).  

The moving party in this case also asserts that CUE exists because the Board applied the wrong legal standard in that it failed to "sympathetically" evaluate the Veteran's claim.  In this regard, the representative has asserted that the Board failed to adjudicate the Veteran's claim for TDIU.  The Veteran's representative has cited to Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004), which held that the law requires VA to give a sympathetic reading to the veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  In other words, the Board is required to adjudicate all issues reasonably raised by a liberal reading of the Veteran's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). That is, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Moreover, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon, 12 Vet. App. at 35; 38 C.F.R. § 3.27 (1945) (stating that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); 38 C.F.R. § 3.1(p) (2007), (2013) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  In the instant case, given that the Veteran was not service-connected for any disabilities at the time of the Board decision and, in light of the denial for service connection for PTSD in that decision, there would be no basis for the Board to infer that the issue of TDIU had been reasonably raised by the record or to address such issue in its decision.  Therefore, there can be no CUE for an alleged failure to adjudicate such issue.  

The moving party has also asserted that the Board's decision contains CUE because under the Conclusion of Law, the Board founds that PTSD was neither incurred in nor aggravated in service, but under the analysis, found that the Veteran did not have PTSD.  However, there are no inconsistencies between such a finding and a conclusion.  The Board clearly stated under the Findings of Fact that the Veteran did not have PTSD.  As such, the Conclusion of Law followed that, given the lack of diagnosis, PTSD was neither incurred in nor aggravated in service.  As such, this argument must also fail and cannot be the basis for finding CUE.  

Likewise, the moving party has also appeared to claim that there are unadjudicated claims pending.  However, any prior RO decisions regarding the claim for PTSD were subsumed in the Board's final January 2008 decision with regard to this issue.  It has been held that when the Board affirms a decision of the RO, that decision is subsumed by the final appellate decision.  The RO decision that has been affirmed by the Board becomes "part and parcel" of the final Board decision.  See 38 C.F.R. § 20.1104; Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet.App. 372 (1995); Olson v. Brown, 5 Vet.App. 430 (1993 (when a determination of the AOJ is affirmed by the BVA, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.  As such, all prior claims for service connection for PTSD were considered adjudicated in the January 2008 Board decision.  

The moving party has also asserted that the Board erred in the January 2008 decision as it did not expressly discuss the disability determination made by the Social Security Administration (SSA).  Again, simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Fugo, supra.  Moreover, the Board acknowledged that VA clinical records showed treatment and hospitalization for PTSD, which were encompassed in the SSA records, but again found that the VA examination was more probative.   

Moreover, as to any arguments that the RO failed in its duty to assist by not obtaining SSA records, the claims file shows that the Veteran's SSA records had been obtained in 2004, although they were again later obtained.  Regardless, arguments that VA failed in its duty to assist a claimant such as failing to obtain an adequate or "proper" examination cannot constitute the basis for a claim of CUE.  See Hazan v. Gober, 10 Vet.App. 511, 522 (1997); Russell, 3 Vet.App. at 315 (en banc) ("there is . . . no way of knowing what such an . . . examination would have yielded . . . , so it could not be concluded that it 'would have manifestly changed the outcome'").  Thus, in the instant case, any failure in the RO's duty to assist a claimant, such as obtaining any additional evidence, cannot constitute the basis for a claim of CUE.  

Therefore, the Board finds that the January 2008 Board decision was reasonably supported by the evidence then of record and that the statutory and regulatory provisions then in effect were properly applied.  The Board is unable to find any error of fact or law in that decision.  In the absence of any such clear and unmistakable error in the January 2008 Board decision, the moving party's motion for revocation or reversal of that decision must be denied.


ORDER

The motion for revision of the January 2008 Board decision that denied service connection for PTSD on the basis of clear and unmistakable error is denied.  



                       ____________________________________________
	A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



